Citation Nr: 1713342	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) higher than 10 percent for the period prior to April 27, 2016, and higher than 50 percent for the period thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In April 2015, the Veteran had a personal hearing with the undersigned VLJ.  Thereafter, in February 2016, the Board remanded this matter for additional development.

In July 2016, following the Board's requested development, the Veteran requested another personal hearing.  As discussed in more detail below, the Veteran has already had a personal hearing during this stage of his appeal to the Board, and is not entitled to an additional hearing.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a); see also Cook v. Snyder, 28 Vet. App. 330 (2017).  


FINDING OF FACT

In resolving all doubt in his favor, his PTSD has manifested with social and occupational impairment with reduced reliability and productivity due to his symptoms for the entire period on appeal.  His PTSD is not manifested by symptoms causing deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  His relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board's recent remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998).  He has not alleged any prejudicial deficiencies or omissions in the development of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Veteran has recently asked for another personal hearing before a member of the Board.  As mentioned above, he has had a personal hearing, in April 2015, and a transcript of the hearing is of record.  A review of the transcript indicates the undersigned explained the issue under appeal and the evidence that would be helpful in substantiating it.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, the Veteran has not alleged any deficiencies in regard to his hearing.  The Board notes that he has had the opportunity to supplement the record with additional evidence and written statements, as most recently advised by the Board in the February 2016 remand and the AOJ in the May 2016 supplemental statement of the case (SSOC).  Accordingly, as he has not shown a compelling reason for another hearing to be held, and because he has had ample opportunity to submit evidence in regard to this claim, the Board finds that another hearing during this stage of his appeal is not warranted.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a); see also Cook v. Snyder, 28 Vet. App. 330 (2017).

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411.  

His PTSD is currently rated as 10 percent disabling prior to April 2016, and 50 percent thereafter.  He argues that his rating should be higher than 50 percent, and that his increased rating should take effect earlier than April 2016.

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  Id.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

When evaluating a mental disorder, one must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

The Board initially notes the Veteran has a nonservice-connected traumatic brain injury (TBI), which the record shows was a result of a motor vehicle accident in 2000.  The April 2016 VA examiner opined that the TBI resulted in neurocognitive symptoms, specifically listing memory difficulties, troubles with expressive speech, and decreased attention.  Accordingly, all symptoms other than these particularly described symptoms will be attributed to his PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

After review of the evidence, the Board finds that all doubt should be resolved in his favor, and that a 50 percent initial rating is warranted.  38 C.F.R. § 4.3.  The record shows a history of nightmares and intrusive thoughts regarding his trauma, and that he avoids all reminders of his service.  He testified to a long history of symptoms, including depression, excessive drinking, and occasional trouble with the law (although he has not been arrested since before 2000).  He has had panic attacks for years.  He is irritable and mistrustful of people, leading to a difficulty in establishing relationships.  He also has a hard time adapting to stressful circumstances.  He therefore prefers to be at home, and avoids crowds.  He has a history of substance abuse and self-medicating.  He is hypervigilant and is easily startled.  He also has anxiety, for which he is prescribed multiple medications.  Although the evidence appears to show an increase in his symptoms over the appeal period, the Board finds that the evidence from the beginning of the appeal period more closely approximates a 50 percent initial rating.  38 C.F.R. §§ 4.7, 4.130, DC 9411.

The Board does not find that a 70 percent rating is warranted at any time during the appeal period, as he does not have deficiencies in most areas.  38 C.F.R. § 4.130, DC 9411.

In regard to family relations, the Board recognizes that the Veteran has a history of failed marriages and relationships, and that his symptoms likely played some role in their unraveling.  Indeed, A July 2010 VA treatment record shows that he cheated on his second wife, and that his third left him because he could not get out of bed.   However, that same record also shows that he has a good relationship with his adult children, one of whom was living with him at that time.  A November 2010 letter from his daughter's therapist notes that he had strong resolve in seeking a healthy atmosphere for his children.  She indicated he was working hard to be a good parent, but that his symptoms interfered with his ability to remain calm.  The April 2016 VA examiner noted that he has custody of his youngest son part-time, and was able to parent and make appropriate decisions.  That examiner also indicated the Veteran was not dating, but lived with a roommate, and also golfed with his brother twice a week.  Although the Veteran's symptoms likely impact his family relations, the evidence does not show that he is deficient in this area.  Id.

In regard to work, the record shows he has not worked full time since before his TBI.  Before his TBI, he worked in sales, and was able to do that work.  He had panic attacks, but was able to control those with medication.  The Veteran argued in a February 2017 post appeal brief, without further elaboration, that the April 2016 VA examiner found impairment related to PTSD that included "having periodic anxiety on the job which distracts him...[and] he likely would experience periodic irritability towards others."  However, the Board observes that the examiner also noted that the periods would be temporary and transient, and that the Veteran can generally have appropriate social interactions with people.  The examiner also opined that his PTSD alone would not interfere with his ability to understand and remember directions, or to complete tasks.  Although the examiner's comments do  show impairment, they do not show a deficiency in this area.  Indeed, although the record shows that he is only working marginal employment for his brother's business, his inability to continue working in his previous employment is attributed to his TBI by the May 2012 VA examiner.  In further support of that finding, the Board notes that the Veteran did not rely on his PTSD symptoms when he made his 2001 application for disability benefits from the Social Security Administration (SSA), which found his psychological diagnoses do not cause severe impairment.  In sum, the evidence does not show that his PTSD symptoms lead to a deficiency in the "work" area.  Id.    

In regard to judgment, his treatment providers have consistently found it to be, at the worst, fair, which does not support a finding that he is deficient in this area.  Id.  He was not found to have impaired judgement at the May 2012 or December 2008 VA examinations.  It was not addressed by the April 2016 VA examiner, however, the Board notes the examiner found that he was able to make parenting decisions, which generally corresponds with having fair to intact judgment.  Although he is irritable and has reactions because of that, a May 2012 VA treatment record noted that he had formulated coping mechanisms, including going outside, breathing in a paper bag, and inhaling Vick's Vapo rub.  The record does not show that he has reacted violently or that he has been in trouble with the law, at least during the appeal period.  The Veteran testified to having trouble with the law and making bad decisions prior to his TBI, in 2000, which the Board considered in assigning his initial 50 percent rating.  However, the Board must emphasize that it is the present level of his disability that is relevant to the current inquiry, and there is no evidence that shows impaired judgment during the appeal period that reached the reported severity of his impaired judgment prior to his TBI, in 2000.  During the appeal period, he has not shown a deficiency in judgment.  Id.

His PTSD does not cause deficiencies in thinking.  Id.  The April 2016 VA examiner noted his thoughts were logical and goal-oriented, and that there were no signs of psychopathology, such as delusions or hallucinations.  At the May 2012 VA examination, he reported having fewer intrusive thoughts of his service than he used to have.  VA treatment records from July and August 2010 show normal thought processes and content and coherent thoughts.  He has occasionally had thoughts of hurting himself, which was noted in an October 2009 private evaluation, but this has not been a prominent symptom.  Further, there is no indication that he ever had intention or plan to harm himself.  

He does have severe symptoms leading to deficiency in mood, as he is frequently depressed.  In January 2014, he sought treatment for depression and crying.  The May 2012 VA examiner diagnosed recurrent major depression.  In August 2010, he sought treatment for depression, noting he could not get out of bed.  In March 2010, his daughter's therapist noted that he was depressed nearly every day.  In October 2009, clinical testing showed moderate depression.  In September 2008 he sought treatment for depression, and reported feeling helpless because he was unable to make things work with his wife and with her business.  He reported at his personal hearing that he will have days where depression makes it hard to get out of bed, and he has reported to VA that he has had a "life of misery" because of his service in Vietnam.  He reports having mood swings that make it difficult to parent.  He also has frequent anxiety, which likely contributes to his depression.  Id.  

Although he is found to have a deficiency in mood, this is insufficient to grant a 70 percent rating without more severe impairment in the other areas.  Id.  The Board appreciates that his symptoms have a negative impact on his life, but in considering all of the evidence, does not find that his symptoms meet or closely approximate the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  Accordingly, a 50 percent rating is appropriate for the entire period on appeal.  38 C.F.R. § 3.400.

The record does not show any symptoms of his PTSD that are not being compensated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, all of his symptoms are considered when determining the appropriate rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  There is no suggestion that his PTSD is an unusual or exceptional case, or that the rating schedule is inadequate to rate it.  Thun v. Peake, 22 Vet. App, 111 (2008).  Indeed, it has not been shown to have interfered with his employment or caused him to have frequent hospitalized.  See 38 C.F.R. § 3.321(b)(1).  Accordingly, referral for extraschedular consideration is not warranted.

The Board does not find a claim for a total rating due to individual unemployability (TDIU) is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although he works in marginal employment for his brother's business, the record reveals that his inability to work in a substantial gainful position is attributed to his TBI, as discussed above.  Id.  The record does not show or suggest that he is unemployable based on his PTSD symptoms alone.


ORDER

An initial 50 percent rating is granted for PTSD for the entire period on appeal.

The claim of entitlement to a rating higher than 50 percent for PTSD is denied.



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


